Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (this “Agreement”), by and among COMFORCE CORPORATION, a Delaware corporation (“COMFORCE”), COMFORCE OPERATING, INC., a Delaware corporation wholly owned by COMFORCE (“COI” and, together with COMFORCE and any of its other subsidiaries that are directly or indirectly 50% or more owned by COMFORCE, collectively, “Employer”), and JOHN C. FANNING, a resident of the State of Florida (“Employee”), executed on March 31, 2008 and effective as of such date (the “Effective Date”). RECITALS: A.The parties to this Agreement entered into that certain Amended and Restated Employment Agreement dated August 7, 2006 under which Employee provided services to and on behalf of Employer as an employee of Employer.The parties now desire to amend and restate Employee’s employment agreement in order to ensure that the terms conform to the requirements of the final regulations of the Internal Revenue Service issued under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and to make certain other amendments to clarify terms and ensure that the Agreement comports with the understandings and expectations of Employer and Employee; and B.Employer wishes to continue to employ Employee, and Employee is willing to continue employment with Employer, on and after the Effective Date on the terms and conditions provided for in this Agreement. NOW, THEREFORE, in consideration of the promises and mutual obligations of the parties contained in this Agreement, and for other valuable consideration, the receipt and sufficiency of which are hereby acknowledged the parties hereto agree as follows: 1.Employment of Employee. Employer continues to employ Employee, and Employee continues to accept employment by Employer, during the Term (as defined in Section 2 of this Agreement), for the consideration and on the terms and conditions provided in this Agreement.Employee shall be employed during the Term in such capacity or capacities, and perform such duties, as may be determined from time to time by each Employer’s Board of Directors.COMFORCE, COI and/or any subsidiary shall allocate between each other the uses of Employee and Employee costs under this Agreement.Subject to the foregoing powers of the Board of Directors of Employer, Employee shall maintain the title and position of “Chairman of the Board & Chief Executive Officer” of Employer. Employee shall have full authority and responsibility to undertake and carry out the functions and activities of the above-named position in all respects, subject only to directions of, and policies established and communicated to Employee from time to time by, the Board of Directors. 2.Effective Date: Term.This Agreement shall commence and be effective for all purposes as of the Effective Date and shall remain in effect, unless earlier terminated as provided in Section 7 of this Agreement, until December 31, 2008 (the “Initial Termination Date”), which date shall be extended to the immediately succeeding December 31 unless, not less than sixty (60) days prior to the Initial Termination Date or any subsequent extension thereof, either party has given the other written notice of termination of this Agreement.For purposes of this Agreement, the period during which Employee is employed by Employer pursuant to this Agreement is called the “Term.” For purposes of this Agreement, “separation from service” shall mean the Employee’s separation from service, as defined in regulations promulgated under section 409A of the Code, except that a separation from service will occur when the Employee’s level of services drops to 49% or less of the average level of services provided by the Employee over the immediately preceding 36 month period.If Employee’s status changes from an employee to an independent contractor (other than as a member of COMFORCE’s board of directors), the determination of the “separation from service” will not take into account the services provided as an independent contractor unless required byregulations promulgated under Section 409A of the Code. 3.Employee’s Duties.
